Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Miscellaneous

Claims pending: 2-21
Claims amended: 3-6, 8, 10-13, 20
Claims cancelled: 1
New claims: N/A


Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim(s) 2, 13, 15, 17, (and their respective dependent claims) is/are allowable.  Claim(s) 2-21 comprise a unique combination of elements that are not taught or suggested by the art of record when considering the claims as a whole, specifically with regard to an apparatus used with a STB and media presentation device, which receive presentation audio signal, and second audio signal, wherein using filter with adaptive coefficients to delay and attenuate the first audio signal for the presented content to for an estimate of the second audio signal. Using a comparator to compare the actual second audio signal to the estimated second audio signal, and determine if the program selected by viewer via STB is indeed presented at the media presentation device. The apparatus consisting of the comparator also consist of a privacy protector which prevents ..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637.  The examiner can normally be reached on M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RONG LE/Primary Examiner, Art Unit 2421